       Case 2:20-cv-02025-NJB-KWR Document 8 Filed 10/09/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


  DIMEYE CORP.                                                            CIVIL ACTION

  VERSUS                                                                  NO. 20-2025

  SEATREPID INTERNATIONAL, LLC                                            SECTION: G/4



                            SCHEDULING CONFERENCE NOTICE

      A scheduling conference by telephone is set for November 10, 2020 at 2:00 p.m., for the
purpose of scheduling a pre-trial conference and trial on the merits and for a discussion of the
status and discovery cut-off dates. Please do not call chambers.

        Counsel and pro se parties must call in to the conference at
         (877) 848-7030, Access Code 3613766
        TRIAL COUNSEL are to participate in this conference. A paralegal or secretary may
not be substituted. If, however, you are unable for good cause to do so, another attorney in your
firm may participate if acquainted with all details of the case and authorized to enter into any
necessary agreements. If, for good cause, neither is possible, you must file a Motion and Order
to Continue at least one day prior to the above date.

        Counsel adding new parties subsequent to the mailing of this notice shall notify such new
party to participate as required by this notice.

        Counsel are to comply with the corporate disclosure requirements of F.R.C.P. 7.1

      Except in cases exempt from initial disclosures pursuant to Federal Rule of Civil
Procedure 26(a)(1)(B), the parties must confer with each other at least 7 days before the
Scheduling Conference with the Court’s Case Manager.

COMPLIANCE IN CASES BEFORE CHIEF JUDGE BROWN:

      Counsel should familiarize themselves with the information found on Judge Brown’s
webpage of the court website.

        When the parties confer at least 7 days before the Scheduling Conference, they should make
their Rule 26 initial disclosures. If they are unable to make all Rule 26 disclosures during the parties’
conference, they should do so either prior to the Scheduling Conference, but in no event no later than
7 days after the Scheduling Conference.
       Case 2:20-cv-02025-NJB-KWR Document 8 Filed 10/09/20 Page 2 of 2




        The Court will not allow the parties to waive Rule 26 initial disclosures, alter the deadline
within which to make Rule 26 disclosures, or agree to stay discovery, without prior approval from
the Court. The purpose for this is to alert the Court of motions needing resolution or other matters to
be decided which may be interfering with the parties’ ability to make disclosures or conduct
discovery.

        The Case Manager is not authorized to grant any exceptions to the Court’s Scheduling Order
or to any rule or policy set out on this Court’s webpage. Parties wanting to request modification of
the Court’s Scheduling Order must request a status conference specifically identifying the purpose
and attach their request for modification of the Scheduling Order. The Court may or may not grant a
status conference prior to ruling on requests for modification of its Scheduling Order.

       Typically, discovery will not be stayed pending the Court’s ruling on motions (even
motions to dismiss or motions to remand). Claims are pending until they are dismissed, and
therefore, they are subject to disclosure and discovery.


ISSUED BY: Tyme Jones
           Case Manager
           tyme_jones@laed.uscourts.gov
